 



Exhibit 10(d)

RESTRICTED STOCK
AWARD AGREEMENT FOR DIRECTORS

         

  CheckFree Corporation
4411 East Jones Bridge Road
Norcross, Georgia 30092
(678)375-3000    
 
         
 
       
Director Name and Address:
  [Name]    

  [Address]    

  [City, State Zip]    
 
       
Number of Restricted Shares Subject to Award:
  [Number of Shares]    
 
       
Date of Award Grant:
  [Grant Date]    
 
         

     CheckFree Corporation, a Delaware corporation (the “Company”), hereby
grants to the individual whose name appears above (the “Director”) a Restricted
Stock Award (the “Award”) of that number of shares of its Common Stock, $0.01
par value per share (the “Restricted Shares”) set forth above, subject to all of
the terms and conditions set forth in this Restricted Stock Award Agreement
(this “Agreement”) and the Company’s 2002 Stock Incentive Plan (the “Plan”). All
terms and conditions set forth in Annex I hereto and the Plan are deemed to be
incorporated herein in their entirety. Undefined capitalized terms used in this
Agreement shall have the meanings set forth in the Plan.

1. Vesting Provisions.

     (a) Provided that the Director is a member of the Company’s board of
directors (the “Board”) on such date, the Director’s Restricted Shares will be
issued (subject to tax withholding) and become vested on the first anniversary
of the Date of Award Grant as set forth above.

     (b) In the event of the Director’s resignation, removal, or other
termination from the Board (a “Termination”) for any reason before all of the
Director’s Restricted Shares have become vested under this Award, the Director’s
Restricted Shares that have not been issued and have not vested shall be
forfeited on the effective date of the termination; provided, however, in the
event of the Director’s Termination by reason of death, all of the Restricted
Shares subject to this Agreement shall vest in full; and provided, further, the
Board may in its sole discretion accelerate the vesting of the Director’s
Restricted Shares in the event of the Director’s Termination by any reason other
than death.

     (c) The Board’s discretion hereunder shall be total and final and the
Director awarded the Resticted Stock shall be bound by the Board’s decisions and
certifications hereunder.

     (d) In the event of a Change of Control, all of the Restricted Shares
subject to this Agreement shall vest in full.

     (e) The Company will not have any further obligations to the Director under
this Award if the Director’s Restricted Shares are forfeited as provided herein.

 



--------------------------------------------------------------------------------



 



2. General

     By signing below, you agree that this award is governed by this Agreement
and by the terms and conditions contained in the Plan, as amended from time to
time and incorporated into this Agreement by reference. A copy of the Plan is
available upon request by contacting the Human Resources Department at the
Company’s executive offices.

CheckFree Corporation

             
By:
           

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

   
 
      Date    
Its:
           
 
            Director        

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

   

  Director Signature   Date    



ID: [column A] 2

 



--------------------------------------------------------------------------------



 



ANNEX I TO RESTRICTED STOCK AWARD AGREEMENT

TERMS AND CONDITIONS OF RESTRICTED STOCK AWARD

     1. Issuance of Restricted Stock. The Company, or its transfer agent, will
issue and deliver the vested portion of the Restricted Shares to the Director as
soon as practicable after the Restricted Shares become vested, subject to
payment of the applicable withholding tax liability as set forth below. If the
Director dies before the Company has distributed any portion of the vested
Restricted Shares, the Company will transfer any vested Restricted Shares in
accordance with the Director’s will or, if the Director did not have a will, the
vested Restricted Shares will be distributed in accordance with the laws of
descent and distribution.

     2. Withholding Taxes. The Company will not withhold any federal, state or
local income taxes in connection with the Director’s Restricted Shares. The
Director will be solely responsible for any such tax liability associated with
the Restricted Shares.

     3. Non-transferability of Award. Until the Restricted Shares have vested as
set forth on page 1 of this Agreement, the Restricted Shares granted herein and
the rights and privileges conferred hereby may not be sold, transferred,
pledged, assigned, or otherwise alienated or hypothecated (by operation of law
or otherwise). Upon any attempt to transfer, assign, pledge, hypothecate or
otherwise dispose of such award, or of any right or privilege conferred hereby,
contrary to the provisions of the Plan or of this Agreement, or upon any
attempted sale under any execution, attachment or similar process upon the
rights and privileges conferred hereby, such award and the rights and privileges
conferred hereby shall immediately become null and void.

     4. Conditions to Issuance of Shares. The shares of stock deliverable to the
Director may be either previously authorized but unissued shares or issued
shares which have been reacquired by the Company. The Company shall not be
required to issue any certificate or certificates for shares of stock hereunder
prior to fulfillment of all of the following conditions: (a) the admission of
such shares to listing on all stock exchanges on which such class of stock is
then listed; (b) the completion of any registration or other qualification of
such shares under any state or federal law or under the rulings or regulations
of the Securities and Exchange Commission or any other governmental regulatory
body, which the Compensation Committee of the Company’s Board of Directors (the
“Compensation Committee”) shall, in its absolute discretion, deem necessary or
advisable; (c) the obtaining of any approval or other clearance from any state
or federal governmental agency, which the Compensation Committee shall, in its
absolute discretion, determine to be necessary or advisable; and (d) the lapse
of such reasonable period of time following the date of grant of the Restricted
Shares as the Compensation Committee may establish from time to time for reasons
of administrative convenience.

     5. No Rights as Stockholder. Until the Restricted Shares have vested and
have been issued, the Director shall not have any rights of a stockholder of the
Company with respect to the Restricted Shares, including any right to vote such
Restricted Shares or to receive dividends and distributions on such Restricted
Shares.

     6. Plan Governs. This Agreement is subject to all the terms and provisions
of the Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
shall govern.

     7. Addresses for Notices. Any notice to be given to the Company under the
terms of this Agreement shall be addressed to the Company, in care of the
Compensation Director, at CheckFree

3



--------------------------------------------------------------------------------



 



     Corporation, 4411 East Jones Bridge Road, Norcross, Georgia 30092, or at
such other address as the Company may hereafter designate in writing. Any notice
to be given to the Director shall be addressed to the Director at the address
set forth on page 1 of this Agreement, or at such other address for the Director
maintained on the books and records of the Company.

     8. Captions. Captions provided herein are for convenience only and are not
to serve as a basis for interpretation or construction of this Agreement.

     9. Agreement Severable. In the event that any provision in this Agreement
shall be held invalid or unenforceable, such provision shall be severable from,
and such invalidity or unenforceability shall not be construed to have any
effect on, the remaining provisions of this Notice and Agreement.

4